Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1853
                        Lower Tribunal No. 21-3212
                           ________________


            Auto Club Insurance Company of Florida,
                                  Appellant,

                                     vs.

                  Nolan Santee and Maria Santee,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Oscar Rodriguez-Fonts, Judge.

      Atkinson, P.A., Tiffany A. Bustamante and John Bond Atkinson, for
appellant.

      Perry & Neblett, P.A., David Avellar Neblett, and John A. Wynn, for
appellees.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.

     FERNANDEZ, C.J.
     Auto Club Insurance Company of Florida (“Auto Club”) appeals the trial

court’s non-final order granting the insured’s motion to compel appraisal of a

claim under a homeowner's insurance policy. Because there was an issue of

fact as to whether the insured complied with his post-loss obligations, the

trial court's failure to conduct an evidentiary hearing constituted error. We

therefore reverse and remand.

      Nolan and Maria Santee claim to have sustained interior and roof

damages to their home as a result of a June 2019 storm. The Santees

notified Auto Club, their insurer. Auto Club acknowledged coverage for the

losses to the interior of their home but denied coverage for the damage to

the roof. The Santees sought to recover funds for the damaged roof.

However, an independent inspection arranged by Auto Club concluded that

the damage to the roof was unrelated to wind or hail.

      The Santees’ insurance policy provides that in the event of a claim,

insured parties must comply with a number of post-loss obligations, including

submission of a sworn proof of loss within sixty days of the loss. The insurer

is entitled to these documents and records without having to request them.

      In January of 2021, over a year after the loss was initially reported, the

Santees, through counsel, notified Auto Club that they were seeking “full

payment for the loss, and/or appraisal and formal notice that the insured



                                       2
intends to repair the property and demands payment for recoverable

depreciation.” This demand did not specify an amount. The Santees claim to

have submitted a timely estimate and sworn proof of loss, which Auto Club

disputes.

      On February 9, 2021, the Santees filed a Complaint against Auto Club

seeking an appraisal, declaratory relief, and mediation. On April 15, 2021,

the Santees moved to Compel Appraisal and Stay Litigation Until Appraisal

is Completed. The trial court granted the motion without elaboration or

findings regarding post loss obligations.

      Auto Club contends that the Santees failed to provide the required

records and documents, making the insureds non-compliant with post-loss

obligations under the insurance policy and waiving their right to recover

under the claim. Furthermore, Auto Club argues that the Santees waived

their right to appraisal by prematurely engaging in litigation. Auto Club

appeals the trial court’s non-final order to compel appraisal and stay litigation

until appraisal is completed.

      Upon review of the record, we find that the trial court erred in granting

the motion to compel appraisal and stay litigation without first conducting an

evidentiary hearing to determine compliance with post loss obligations.

Before compelling appraisal, the trial court must determine that post loss



                                       3
obligations have been met and that an arbitrable issue exists regarding the

amount of the loss. See People's Tr. Ins. Co. v. Ortega, 306 So. 3d 280 (Fla.

3d DCA 2020); Citizens Prop. Ins. Corp. v. Mango Hill Condo. Ass'n 12 Inc.,

54 So. 3d 578 (Fla. 3d DCA 2011).

      Auto Club argues that the insureds waived their right to appraisal by

pursuing litigation. We disagree and conclude that the insureds did not waive

their right to appraisal because litigation is not necessarily inconsistent with

the remedy of appraisal and in this particular case, the Santees did not

maintain a position inconsistent with appraisal. Citizens Prop. Ins. Corp. v.

Admiralty House, Inc., 66 So. 3d 342 (Fla. 2d DCA 2011). In fact, the

insureds made a demand for appraisal in their Complaint.

      For all of the foregoing reasons, the order compelling appraisal is

reversed, and the cause is remanded for further proceedings consistent with

this opinion.

      Reversed and remanded.




                                       4